Citation Nr: 1022707	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
also claimed as secondary to service-connected residuals of a 
fracture to the left humerus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The case was brought before the Board in November 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claim must once again be remanded because the RO 
did not properly comply with the Board's prior remand 
instructions.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998). 

When the Board last remanded this claim in November 2008, it 
was primarily for the purpose of obtaining a VA examination 
and opinion to resolve the diagnoses and likely etiology of 
the Veteran's lumbar spine disorders.

The Veteran contends he has significant pain and disability 
affecting his mid- and lower-back, to include arthritis and 
scoliosis, due to overcompensating for service-connected 
residuals of an in-service fracture and surgery of his left 
shoulder, which left his shoulder ankylosed (frozen) and 
shortened.  

The record at the time of the November 2008 Board Remand 
contained conflicting medical opinions with regard to the 
Veteran's spine disorders.  VA outpatient treatment records 
and private records indicate the Veteran was diagnosed with 
scoliosis, deemed a congenital defect, and arthritis.  A 
private opinion from Dr. Anderson, D.O., indicated in a 
February 2004 statement that the Veteran's left shoulder 
disability, to include a shortening of the left upper 
extremity (LUE), resulted in an "overuse type injury."  The 
opinion discussed both shoulder and back pain, but Dr. 
Anderson did not specifically explain the type of "overuse 
type injury" caused by the left shoulder disability.

A May 2004 VA examiner diagnosed the Veteran with 
degenerative joint disease (DJD) of the lumbosacral spine and 
mild scoliosis of the mid-thoracic spine.  The examiner 
opined that the Veteran had a congenital deformity of the 
ribcage with scoliosis, and opined that the congenital 
deformity was responsible for the DJD and not the service-
connected left shoulder disability.  The examiner, however, 
did not address whether the Veteran's left shoulder 
aggravated any thoracic or lumbar spine disability.

The Veteran was provided a VA orthopedic consult in April 
2006 where the medical provider arguably implied that there 
was a link between the Veteran's LUE disability and the 
Veteran's scoliosis curve, but did not render an overt 
opinion.  

In order to resolve the medical ambiguities, the Board 
remanded this claim in November 2008 requesting an orthopedic 
medical examination to determine the extent and likely 
etiology of all thoracic and lumbar spine diagnoses rendered.  
The Remand also requested the examiner to determine whether 
the diagnoses rendered were congenital defects and, if so, 
whether the congenital defects were aggravated beyond the 
natural progression of the disease because of the Veteran's 
service-connected left shoulder disability or any other 
incident of service.  The examiner was also asked to render 
an opinion as to the likely etiology of any thoracic or 
lumbar spine disabilities not deemed to be congenital.  
Specifically, the Remand instruction indicated the examiner 
should provide an opinion of whether any thoracic or lumbar 
spine disability found was caused by or aggravated by any 
incident of service, to include residuals of the in-service 
fractured shoulder.  

The Veteran was afforded a VA examination in October 2009, 
but the Board finds the examination inadequate and not 
responsive to the Board Remand for the following reasons.  
For one, the November 2008 Remand specifically indicated the 
Veteran be scheduled for an "orthopedic" examination.  The 
VA examiner, in contrast, was a Physician Assistant (PA) in 
ambulatory care.  Given the complexity of this issue, the 
Veteran should be afforded a VA examination with an 
orthopedist.

The Board Remand also requested an opinion as to any and all 
thoracic and lumbar spine diagnoses rendered.  The October 
2009 VA examiner diagnosed the Veteran with scoliosis, 
degenerative disc disease (DDD) of the lumbar spine, and 
degenerative changes of the thoracic spine.  With regard to a 
specific opinion, however, the examiner only addressed the 
etiology of the Veteran's scoliosis.  No opinion was rendered 
with regard to the Veteran's other diagnoses. 

The opinion with regard to the Veteran's scoliosis, moreover, 
is inherently ambiguous.  The October 2009 VA examiner 
concluded that scoliosis is a congenital defect not likely 
permanently aggravated by the Veteran's fractured left 
shoulder or residuals and not likely permanently aggravated 
by any other incident of the Veteran's active service.  In 
contrast, the examiner also indicates, "the described 
atrophy is related to the Veteran's noncompliance with 
rehabilitation as documented above in the 1954...service 
medical record."  The examiner, in the beginning of the 
examination report, notes the Veteran made poor efforts in 
January 1954 to rehabilitate his left shoulder while on 
active duty.  It then appears the examiner links some 
"atrophy" to this in-service event.  It is unclear whether 
"atrophy" refers to a diagnosed spine disorder.  The 
statement is also in stark contrast to the examiner's 
ultimate opinion that the Veteran's scoliosis is unrelated to 
his military service.  For these reasons, a new VA 
examination and opinion is needed.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Muskogee, 
Oklahoma from September 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2. After obtaining the above records, to 
the extent available, schedule the Veteran 
for an orthopedic examination with an 
orthopedist to determine the nature and 
likely etiology of any and all lumbar or 
thoracic spine disorder(s) found, to 
include but not limited to scoliosis, 
arthritis, DJD, and DDD.  The examiner is 
specifically asked to address the 
following questions:
*	Whether any of the Veteran's lumbar 
or thoracic spine disorders are 
congenital or developmental defects 
or diseases; 
o	if congenital defect, whether 
the defect was subject to any 
superimposed disease or injury 
(to include a fracture of the 
left humerus) during service 
and whether such caused 
resultant disability;
o	if congenital disease, whether 
the disease increased in 
severity beyond the natural 
progression of the disease due 
to his service-connected LUE 
disability or any other 
incident of service.
*	If any found lumbar or thoracic 
spine disorder(s) is not a 
congenital or developmental defect 
or disease, whether any such lumbar 
or thoracic spine disorders were 
caused or aggravated by any incident 
of service, to include residuals of 
the in-service fractured humerus and 
his rehabilitation process in 
January 1954.

The claims folder must be reviewed by the 
examiner, to include a copy of this 
Remand,  and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the February 2004 
opinion by Dr. Robinson, the May 2004 VA 
examination,  the April 2006 VA orthopedic 
consultation and the October 2009 VA 
examination.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


